Case 1:21-cv-01862-KMT Document 1 Filed 07/08/21 USDC Colorado Page 1 of 16




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No. _________________________

CATHERINE RAMIREZ,

       Plaintiff,

v.

LEGACY MANAGEMENT, LLC; MYPLACE COS, LTD. D/B/A MY PLACE HOTELS; THE
RIVETT GROUP, L.L.C.

       Defendants.

                              COMPLAINT AND JURY DEMAND

       Plaintiff, Catherine Ramirez, by and through undersigned counsel, Stinar & Zendejas,

PLLC, brings this action against Defendants Legacy Management, LLC; MyPlace COS Ltd.

d/b/a My Place Hotels; and The Rivett Group, L.L.C. as follows:

                                       I. INTRODUCTION

       1.      Plaintiff is a former employee for Defendants Legacy Management, LLC (herein

“Legacy Management”), MyPlace COS Ltd. d/b/a My Place Hotels (herein “My Place Hotels”),

and The Rivett Group, L.L.C. (herein “Rivett Group”) (collectively herein referred to as

“Defendants”).

       2.      Plaintiff, after successfully working for Defendants for over two years, was

terminated immediately after she took time off to self-isolate after being in close contact with a

person who tested positive for COVID-19. This request to self-isolate came in addition to

Plaintiff disclosing her need for time off work relating to her medical treatment for a pre-

cancerous condition.
Case 1:21-cv-01862-KMT Document 1 Filed 07/08/21 USDC Colorado Page 2 of 16




       3.      This action is brought pursuant to the Americans with Disabilities Act, 42 U.S.C.

§ 12101, et seq. (hereafter “ADA”), the ADA Amendments Act of 2008, Pub.L. No. 110–325 §

2(b)(1), 122 Stat. 3553–3554 (2008) (hereafter “ADAAA”), as well as the Families First

Coronavirus Response Act (“FFCRA”) (Pub. L. No. 116-127), the Emergency Paid Sick Leave

Act (“EPSLA”) (FFCRA, Division E, §§ 5105 to 5111 (Pub. L. No. 116-127)), the Fair Labor

Standards Act (hereafter “FLSA”) and the Family and Medical Leave Act (hereafter “FMLA”),

29 U.S.C. § 2601, et seq., as interpreted by 29 C.F.R. § 825, et seq., for interference with

Plaintiff’s rights under the FFCRA/EPSLA/FLSA/FMLA.

       4.      Plaintiff also invokes this Court’s supplemental jurisdiction to bring claims

against Defendants under the Colorado Anti-Discrimination Act C.R.S. § 24-34-402 (hereafter

“CADA”), which prohibits discrimination on the basis of disability or perceived disability by

employers with one or more employees, as well as Colorado state common law and the Colorado

Wage Claim Act, C.R.S. § 8-4-101, et seq.

                                        II. JURISDICTION

       5.      Jurisdiction is proper in the U.S. district court for the District of Colorado

pursuant to 28 U.S.C. § 1331, 28 U.S.C. § 1332, 42 U.S.C. § 12117, and 29 U.S.C. § 2617(a)(2).

Upon information and belief, the district court has original jurisdiction by virtue of the parties

being citizens of different states, and the matter in controversy exceeds the sum or value of

$75,000, exclusive of interests and costs. Upon information and belief, the district court has

original jurisdiction by virtue of the claims arising under the ADA, ADAAA,

FFCRA/EPSLA/FLSA/FMLA. Further, the district court has supplemental jurisdiction over

Plaintiffs state law claims pursuant to 28 U.S.C. § 1367.



                                                  2
Case 1:21-cv-01862-KMT Document 1 Filed 07/08/21 USDC Colorado Page 3 of 16




                                            III. VENUE

       6.      Venue is proper in the district of Colorado pursuant to 28 U.S.C. § 1391(b)(2) as

the actions giving rise to this action occurred in the state of Colorado.

                                           IV. PARTIES

       7.      Plaintiff Catherine Ramirez (“Plaintiff”) is an individual residing in El Paso

County, Colorado. As of the date of this Complaint, Plaintiff is about 55 years old.

       8.      Defendant Legacy Management, LLC (“Legacy Management”) is a South Dakota

limited liability company that operates a hotel, “My Place Hotel – Colorado Springs, CO”

located at 369 Gleneagle Drive in the City of Colorado Springs in the County of El Paso,

Colorado (“My Place COS”). Upon belief, at all relevant times Legacy Management employed

at least 10 employees at My Place COS. Upon belief, at all relevant times Legacy Management

employed over 200 employees across the United States at more than 60 locations.

       9.      Defendant MyPlace COS Ltd. d/b/a My Place Hotels (“My Place Hotels”), is a

Colorado limited liability company with its principal place of business located 1603 Lookout

Springs Dr, Colorado Springs, CO.

       10.     Defendant The Rivett Group, L.L.C. (“Rivett Group”) is a South Dakota limited

liability company with its principal place of business located at 1910 8th Ave. NE, Aberdeen, SD.

Upon information and belief, Rivett Group provides operational management, bookkeeping,

payroll and human resources oversight to Legacy Management and My Place Hotels and

employs at least 100 employees across the United States.

       11.     Upon information and belief, at all relevant times, Legacy Management hired My

Place Hotels to manage and operate My Place COS, including managing and controlling its



                                                  3
Case 1:21-cv-01862-KMT Document 1 Filed 07/08/21 USDC Colorado Page 4 of 16




employees. However, it is unknown the specific terms and extent of the agreement between

Defendants by which My Place Hotels manages and operates My Place COS.

        12.     Upon information and belief, Defendants were joint employers of Plaintiff and

shared or co-determined matters governing the essential terms and conditions of Plaintiff's

employment.

        13.     Upon information and belief, Defendants directed, controlled, or maintained the

right to control and supervise the administrative, managerial, and employment duties of Plaintiff.

        14.     Upon information and belief, Legacy Management, Rivett Group and My Place

Hotels held authority, direction, and control over workers, such as Plaintiff, in the operation of

My Place COS.

                     V. EXHAUSTION OF ADMINISTRATIVE REMEDIES

        15.     On April 21, 2021, the Colorado Civil Rights Division (“CCRD”) mailed, and

Plaintiff subsequently received, a “Notice of Right to Sue” for CCRD Charge Nos. E2100009673

(against Legacy Management), E2100009674 (against My Place Hotels), and E2100009670

(against Rivett Group) (Exhibit A, Exhibit B, and Exhibit C, respectively) which pleaded actual

and/or abetting discrimination and/or retaliation on the basis of disability and/or medical

condition (actual or perceived), failure to accommodate, and age discrimination. This Notice

entitles Plaintiff to initiate this action within 90 days of receipt of said notice.

        16.     Plaintiff has satisfied all private, administrative and judicial prerequisites

necessary for this action.




                                                    4
Case 1:21-cv-01862-KMT Document 1 Filed 07/08/21 USDC Colorado Page 5 of 16




                                  VI. GENERAL ALLEGATIONS

   A. PLAINTIFF BEGINS HER EMPLOYMENT.

       17.     On March 12, 2018, Plaintiff began working for Defendants as the general

manager of My Place COS. Prior to joining Defendants, Plaintiff had approximately 20 years of

experience as a hotel manager. This opportunity represented opportunities for growth and a

promising career at this particular hotel chain.

       18.     As of the date of her termination of employment on July 20, 2020, Plaintiff earned

$73,000 per year in salary, plus bonus opportunities. Any other fringe benefits or benefits are

approximated at 4% of her salary, or about $3,000 per year. As such, Plaintiff earned about

$76,000 per year or about $1,462 per week in total compensation.

   B. ROLE OF DEFENDANTS IN PLAINTIFF’S EMPLOYMENT.

       19.     Throughout Plaintiff’s employment with Defendants, George Lawson (“Mr.

Lawson”), Regional Manager for Legacy Management, Tony Lunzman (“Mr. Lunzman”),

Executive Vice President for Legacy Management and Amy Jones (“Ms. Jones”), Director of

Human Resources for Rivett Group, held positions of power, control, and authority over Plaintiff

in the workplace.

       20.     Throughout Plaintiff’s employment with Defendants, Defendants paid Plaintiff’s

compensation, as well as directed, controlled, and maintained the right to control and supervise

the administrative, managerial, and employment duties of Plaintiff.

       21.     Throughout Plaintiff’s employment with Defendants, Defendants directed,

controlled, and maintained the right to control and supervise the administrative, managerial, and

employment duties of Plaintiff.



                                                   5
Case 1:21-cv-01862-KMT Document 1 Filed 07/08/21 USDC Colorado Page 6 of 16




          22.   Throughout Plaintiff’s employment with Defendants, Defendants routinely

inquired into and had access to My Place COS’ business and financial measurements and set

Plaintiff’s financial goals by which Plaintiff was measured.

          23.   Throughout Plaintiff’s employment with Defendants, Defendants provided

meaningful input into Plaintiff’s entitlement to bonuses and other benefits, analysis of her

specific and overall performance, and had meaningful input into any decision to promote, retain,

or terminate Plaintiff.

          24.   At all relevant times, Plaintiff followed and executed on Defendants’ orders,

directions, or instructions.

    C. PLAINTIFF’S EMPLOYMENT WITH DEFENDANTS.

          25.   Throughout her tenure as General Manager, Plaintiff satisfactorily performed her

duties.

          26.   At no time as General Manager did Plaintiff receive any written write up or

corrective action by Defendants.

    D. DEFENDANTS’ WRONGFUL TERMINATION.

          27.   On July 8, 2020, Plaintiff emailed Defendants to inform them that a person living

with her had tested positive for COVID-19. This email included Plaintiff’s need to quarantine

for up to fourteen (14) days, which was advised by Dr. Bird at Colorado Springs Family Practice.

          28.   Prior to beginning employment with Defendants, in mid/late 2017, Plaintiff

received a potential cancer diagnosis relating to an abnormal cervix (“Medical Issue”). This

Medical Issue had been disclosed to Defendants no later than the late winter/spring of 2020.




                                                 6
Case 1:21-cv-01862-KMT Document 1 Filed 07/08/21 USDC Colorado Page 7 of 16




       29.     This potential exposure to COVID-19 was concerning given Plaintiff’s then age

of 54, but especially concerning given her Medical Issue.

       30.     Shortly after Plaintiff sent her July 8, 2020 email to Defendants advising them of

her exposure to COVID-19 and need to quarantine, Mr. Lawson called and yelled at Plaintiff for

requesting to take medical leave and began falsely claiming that she did not understand how to

perform her job duties. Plaintiff complained to Ms. Jones about Mr. Lawson’s harassment

concerning his inappropriate behavior and issues, but there was no response and no remedial or

corrective action was ever taken.

       31.     On July 8, 2020, Plaintiff submitted to Defendants a completed and signed

“COVID-19 EMERGENCY PAID SICK LEAVE AND EMERGENCY FMLA REQUEST

FORM” – which was provided by Defendants - requesting a start date of July 9, 2020.

       32.     Defendants permitted Plaintiff to take leave related to her COVID-19 symptoms,

but it is unclear as to whether Defendants charged Plaintiff’s PTO or utilized the paid leave

provided under the FFCRA/EPSLA.

       33.     On July 20, 2020, Plaintiff returned to My Place COS from quarantine only to be

immediately terminated by Defendants.

       34.     Plaintiff was told her termination was due to performance concerns, despite the

fact that Plaintiff had never received a warning or notice prior to this termination.

       35.     At no time before or after her termination did Defendants utilize any progressive

discipline procedure to discipline, suspend, or otherwise attempt to correct the alleged

performance issues claimed.




                                                  7
Case 1:21-cv-01862-KMT Document 1 Filed 07/08/21 USDC Colorado Page 8 of 16




        36.    The same day Plaintiff was terminated, July 20, 2020, Defendants placed an ad

for her former position.

        37.    Upon information and belief, the person who replaced Plaintiff was less qualified

and non-disabled, and was hired at a lesser salary than Plaintiff.

        38.    As a consequence of Defendants’ above-mentioned actions, Plaintiff has suffered

emotional damages.

        39.    As a consequence of Defendants’ above-mentioned actions, Plaintiff has suffered

economic damage as follows: back wages and compensation; loss of economic opportunities and

professional growth; loss of benefits either not available on the open market or otherwise

prohibitively expensive; and other forms of economic harm.

        40.    Between July 20, 2020 and May 18, 2021, Plaintiff was unable to find comparable

work.

        41.    On May 18, 2021, Plaintiff began working as the general manager of another

hotel, but this time in Castle Rock, and at an annual salary of $62,500, plus insurance which does

not become effective until 90 days of employment.

        42.    Between July 20, 2020 and May 18, 2021 (43.14 weeks), Plaintiff lost $63,075 in

salary, as well as statutory interest of approximately $5,000.

        43.    Between May 18, 2021 and the date of this Complaint, July 8, 2021 (51 days),

Plaintiff has lost $1,467 worth of differential income ($10,500/365 = $28.77 per day), and will

continue to lose this amount until her insurance kicks in, which will be around August 18, 2021.




                                                 8
Case 1:21-cv-01862-KMT Document 1 Filed 07/08/21 USDC Colorado Page 9 of 16




        44.     As a consequence of Defendants’ above-mentioned failures, statutory interest has

accrued on the sums of money due to Plaintiff but not paid by the Defendants, including unpaid

back wages and compensation.

        45.     As a consequence of Defendants’ above-mentioned failures, Plaintiff has been

forced to retain counsel and pursue litigation, incurring costs and attorney’s fees.


                                     VII. CLAIMS OF RELIEF

                             FIRST CLAIM OF RELIEF
              ADA/ADAAA 42 U.S.C. § 12112(b)(5)(A) - Disability Discrimination
                                Against All Defendants

        46.     Plaintiff incorporates by reference the above-mentioned paragraphs as if fully

restated and realleged herein.

        47.     At all relevant times, Defendants qualified as Plaintiff’s employers and Plaintiff

qualified as Defendants’ employee under the ADA and the ADAAA.

        48.     At all relevant times, upon information and belief Defendants employed over 300

employees.

        49.     Defendants violated the ADA and the ADAAA when they, inter alia, unlawfully

terminated Plaintiff’s employment and/or failed to accommodate her actual and/or perceived

disability by refusing to allow Plaintiff to seek or take leave to treat her actual and/or perceived

disability.

        50.     At all relevant times, Plaintiff had disabilities, including close contact with a

person who tested positive for COVID-19, and the resulting need to quarantine, which

constituted an actual or perceived disability or medical condition that substantially limited her in



                                                  9
Case 1:21-cv-01862-KMT Document 1 Filed 07/08/21 USDC Colorado Page 10 of 16




one or more of her major life activities, including, but not limited to eating, sleeping, thinking

and concentrating and working.

       51.     At all relevant times, Plaintiff had disabilities, including an enlarged/abnormal

cervix (a typical precursor for cancer), which constituted an actual or perceived disability or

medical condition that substantially limited her in one or more of her major life activities,

including, but not limited to eating, sleeping, thinking and concentrating and working.

       52.     At all relevant times, Plaintiff was a qualified individual with a disability as she

satisfied the requisite skill, experience, education and other job-related requirements of the

position of general manager and she could perform the essential functions of her position.

       53.     In July 2020, after being informed of her exposure to COVID-19, Plaintiff

reasonably requested time to quarantine. Plaintiff’s disabilities constituted physical or mental

impairments that substantially limited her in one or more of her major life activities, including

working.

       54.     At all relevant times, a record existed of Plaintiff’s impairments, namely the need

for time off from work which Plaintiff took in order to appropriately quarantine.

       55.     Plaintiff was disabled or Defendants perceived or otherwise regarded Plaintiff as

being disabled.

       56.     On July 20, 2020, Defendants terminated Plaintiff’s employment the day after she

returned from a COVID-19 quarantine.

       57.     As alleged above, Defendants filled Plaintiff’s position of general manager a few

months after Plaintiff’s termination with a non-disabled worker.




                                                 10
Case 1:21-cv-01862-KMT Document 1 Filed 07/08/21 USDC Colorado Page 11 of 16




         58.     Plaintiff provided Defendants with sufficient information that, under the

circumstances, they are deemed to have known about Plaintiff’s actual and/or perceived

disability and her desire for accommodation.

         59.     The accommodations Plaintiff requested were reasonable.

         60.     The accommodations Plaintiff requested posed no undue hardship to Defendants.

         61.     At all relevant times and as alleged above, Defendants acted maliciously and

willfully as they knew their conduct was prohibited by the law and/or Defendants showed a

reckless disregard for whether their actions were prohibited under the law or not.

         62.     As a direct and proximate result of Defendants’ unlawful termination and/or

failure to accommodate Plaintiff’s actual and/or perceived disabilities, Plaintiff has suffered and

will continue to suffer emotional distress as well as economic losses in an amount to be proven at

trial.

         63.     Wherefore, Plaintiff respectfully requests relief as presented at the conclusion of

this pleading.

                             SECOND CLAIM FOR RELIEF
                   CADA C.R.S. § 24-34-402(1)(a) - Disability Discrimination
                                  Against All Defendants

         64.     Plaintiff incorporates by reference the above-mentioned paragraphs as if fully

restated and realleged herein.

         65.     At all relevant times, Defendants, jointly and/or individually, qualified as

employers and Plaintiff qualified as Defendants’ employee under the CADA.




                                                  11
Case 1:21-cv-01862-KMT Document 1 Filed 07/08/21 USDC Colorado Page 12 of 16




       66.      Defendants violated the CADA when they, inter alia, unlawfully terminated

Plaintiff’s employment and/or failed to accommodate her actual and/or perceived disability by

refusing to allow Plaintiff to seek or take leave to treat her actual and/or perceived disability.

       67.      At all relevant times, Plaintiff had disabilities, including close contact with a

person who tested positive for COVID-19, and the resulting need to quarantine. Plaintiff’s

disabilities constituted physical or mental impairments that substantially limited her in one or

more of her major life activities, including working.

       68.      At all relevant times, Plaintiff had disabilities, including an enlarged/abnormal

cervix (a typical precursor for cancer), which constituted an actual or perceived disability or

medical condition that substantially limited her in one or more of her major life activities,

including, but not limited to eating, sleeping, thinking and concentrating and working.

       69.      At all relevant times, Plaintiff was a qualified individual with a disability as she

satisfied the requisite skill, experience, education and other job-related requirements of the

position of general manager at My Place COS and she could perform the essential functions of

her position.

       70.      In July 2020, after being informed of her exposure to COVID-19, Plaintiff

reasonably requested time to quarantine. Plaintiff’s disabilities constituted physical or mental

impairments that substantially limited her in one or more of her major life activities, including

working.

       71.      At all relevant times, a record existed of Plaintiff’s impairments, namely the need

for time off from work which Plaintiff took in order to appropriately quarantine.




                                                  12
Case 1:21-cv-01862-KMT Document 1 Filed 07/08/21 USDC Colorado Page 13 of 16




         72.     At all relevant times, Plaintiff was disabled or Defendants perceived or otherwise

regarded Plaintiff as being disabled.

         73.     On July 20, 2020, Defendants terminated Plaintiff’s employment immediately

after Plaintiff returned from a COVID-19 quarantine.

         74.     As alleged above, Defendants filled Plaintiff’s position of general manager a few

months after Plaintiff’s termination with a non-disabled worker.

         75.     Plaintiff provided Defendants with sufficient information that, under the

circumstances, they are deemed to have known about Plaintiff’s actual and/or perceived

disability and her desire for accommodation.

         76.     The accommodations Plaintiff requested were reasonable.

         77.     The accommodations Plaintiff requested posed no undue hardship to Defendants.

         78.     At all relevant times and as alleged above, Defendants acted maliciously and

willfully as they knew their conduct was prohibited by the law and/or Defendants showed a

reckless disregard for whether their actions were prohibited under the law or not.

         79.     As a direct and proximate result of Defendants’ unlawful termination and/or

failure to accommodate Plaintiff’s actual and/or perceived disabilities, Plaintiff has suffered and

will continue to suffer emotional distress as well as economic losses in an amount to be proven at

trial.

         80.     Wherefore, Plaintiff respectfully requests relief as presented at the conclusion of

this pleading.




                                                  13
Case 1:21-cv-01862-KMT Document 1 Filed 07/08/21 USDC Colorado Page 14 of 16




                            THIRD CLAIM FOR RELEIF
       Families First Coronavirus Response Act (“FFCRA”) (Pub. L. No. 116-127)
 Emergency Paid Sick Leave Act (“EPSLA”) (FFCRA, Division E, §§ 5105 to 5111 (Pub. L.
                                     No. 116-127)
              Fair Labor Standards Act (“FLSA”) (29 U.S.C. § 201 et seq)
             Family Medical Leave Act (“FMLA”) (29 U.S.C. § 2601, et seq)
                            Discrimination and Retaliation
                                Against All Defendants

       81.     Plaintiff incorporates by reference the above-mentioned paragraphs as if fully

restated and realleged herein.

       82.     At all relevant times, Defendants qualified as employers of Plaintiff and Plaintiff

qualified as Defendants’ employee under the FFCRA and EPSLA.

       83.     In July 2020, Defendants employed less than 500 employees, and as such

Defendants are an “employer” within the meaning of the FFCRA and EPSLA.

       84.     Under the FFCRA employers may not discriminate or retaliate against employees

for exercising or attempting to exercise their right to take leave under the FFCRA.

       85.     As alleged above, in July 2020, Plaintiff had been advised by a health care

provider to quarantine due to concerns related to exposure to COVID-19, and although Plaintiff

was permitted to be on leave, it is not clear whether while Plaintiff was on her COVID 19 leave

if Defendants paid Plaintiff paid-time-off pursuant to the FFCRA / EPSLA, or consumed

Plaintiff’s PTO to take her leave.

       86.     Although Defendants allowed Plaintiff to quarantine, Defendants refused to allow

Plaintiff to return to work, as the day she was to return to work from her FFCRA/EPSLA leave,

Defendants terminated Plaintiff.




                                                14
Case 1:21-cv-01862-KMT Document 1 Filed 07/08/21 USDC Colorado Page 15 of 16




          87.    Defendants terminated Plaintiff because she exercised rights under the FFCRA

and EPSLA, including the right to take leave when advised by a health care provider to self-

quarantine.

          88.    Defendants failed to restore Plaintiff to an equivalent position at the end of her

FFCRA/EPSLA-protected leave.

          89.    Defendant has violated the EPSLA and FFCRA, as well as the Fair Labor

Standards Act (“FLSA”).

          90.    Employers in violation of the first two weeks’ paid sick time or unlawful

termination provisions of the FFCRA / EPSLA are be subject to, inter alia, the penalties and

enforcement actions described in the FLSA as well as the FMLA.

          91.    At all relevant times and as alleged above, Defendants either acted maliciously

and willfully knowing their conduct was prohibited by law and/or Defendants acted in a manner

which demonstrated their reckless disregard for whether their actions were prohibited by the law

or not.

          92.    As the direct and proximate result of Defendants’ unlawful actions Plaintiff has

suffered and will continue to suffer emotional distress as well as economic losses in an amount to

be proved at trial.

          93.    Wherefore, Plaintiff respectfully requests relief as presented at the conclusion of

this pleading.




                                                  15
Case 1:21-cv-01862-KMT Document 1 Filed 07/08/21 USDC Colorado Page 16 of 16




WHEREFORE, Plaintiff prays for the following relief:

   A.      Orders and judgments as requested;
   B.      Nominal damages;
   C.      Economic and compensatory damages, in an amount to be shown at trial;
   D.      Consequential damages;
   E.      Liquidated damages;
   F.      Punitive or exemplary damages, in an amount to be shown at trial;
   G.      Statutory penalties for failure to pay wages;
   H.      Statutory penalties for a willful failure to pay wages;
   I.      Costs and attorney's fees;
   J.      Pre- and post-judgment interest at the highest rate allowed by law;
   K.      All legal or equitable relief; and
   L.      All other legal or equitable relief to which Plaintiff is entitled and/or the court and/or
           jury deems just and proper.

PLAINTIFF REQUESTS A TRIAL BY JURY ON ALL ISSUES TRIABLE TO A JURY.


        Respectfully submitted this 8th day of July 2021.


                                                s/Christopher G. Wilhelmi
                                                 Christopher G. Wilhelmi
                                                 Attorney for Plaintiff
                                                 Stinar & Zendejas, PLLC
                                                 121 East Vermijo Ave, Suite 200
                                                 Colorado Springs, CO 80903
                                                 E-mail: chris@coloradolawgroup.com
                                                 Telephone: 719-635-4200
                                                 Fax: 719-635-2493




                                                 16
